
	
		I
		112th CONGRESS
		1st Session
		H. R. 1387
		IN THE HOUSE OF REPRESENTATIVES
		
			April 6, 2011
			Mr. McHenry (for
			 himself, Mr. Issa, and
			 Mr. Ross of Florida) introduced the
			 following bill; which was referred to the Committee on Financial
			 Services
		
		A BILL
		To amend the Emergency Economic Stabilization Act of 2008
		  to give the Special Inspector General oversight over the Small Business Lending
		  Fund.
	
	
		1.Short titleThis Act may be cited as the
			 Small Business Lending Fund Accountability Act of
			 2011.
		2.TARP Special
			 Inspector General OversightSection 121(c)(1) of the Emergency Economic
			 Stabilization Act of 2008 (12 U.S.C. 5231(c)(1)) is amended—
			(1)by striking
			 section 101, and and inserting section 101,;
			 and
			(2)by inserting
			 and activities under section 4103, 4104, or 4105 of the Small Business
			 Jobs Act of 2010 (Public Law 111–240), before
			 including.
			
